’WalKEb, J.,
concurring: I would have nothing to say in this case were it not for the suggestion that the opinion of the Court is in conflict with something that was said in Cates v. Tel. Co., 151 N. C., 497. The two cases are in no respect alike, either in their facts or in the law applicable to them. They are as unlike, it seems to me, as they could possibly be. The words taken from Gates' case were quoted from the opinion of the Chief Justice in Carter v. Tel. Co., 141 N. C., 374, for the purpose of showing the difference between those two cases and of correcting an erroneous impression as to what had been decided in Carter’s case. In Cates’ case the message was received for transmission at 8:25 o’clock P. M., at Haw River, and was sent “subject to delay,” the sender having been told that it could not be delivered that night unless the telegraph company and the railroad company had joint offices at High Point, which was not the case. The message was not received at High Point until the next morning, as the office of the defendant at that place had been closed for the night and no connection with it could be made until 8 o’clock the next morning, when the message was received by the operator and delivered. We held that there was no liability on the part of the telegraph company if the message was not received at Haw River in time to be transmitted to High Point and received there by the operator within reasonable office hours. The evidence was that the office at High Point had closed at 8 o’clock P. M. In Carter’s case the message was sent from Spout Springs and received by the operator at Sanford, and the negligence consisted in the fact that the latter received the message for delivery without objection and left the sender to understand that his message would *117be delivered that night. In Cates' case we referred to Carter’s case and said: “The two eases differ essentially in this, that in this case the operator at High Point did not receive the message until 8 o’clock the next morning.” There was no negligence in delivering the message after it was received at High Point. It is clearly stated in Cartels case that, in order to relieve the company from liability, either the operator at the initial point must refuse to accept the message, if it is tendered for transmission after office hours, or, if he sends it, it must appear that the office at the other end had closed, it being after office hours, which are reasonable, or that the operator refused to receive it unless upon condition that it would not be delivered at night, but the next morning, of which fact the sender is duly notified. The quotation in Cates' case from Garter’s case is followed immediately, in the latter case, by this language: “Had he done so” (that is, had he notified the sender that the message could not be delivered that night), the latter could have resorted to other means of notifying the doctor. The operator can accept a message after office hours to be sent conditionally, but it is not fa'ir to the sender to keep him in ignorance of the facts, and the law requires that if it cannot be delivered, and especially if it is of an urgent nature, the sender should be informed, so that he may take other steps to notify the physician-to whom it is sent and whose services are wanted.
In this case the operator agreed “to send it if there was nothing the matter at the other end of the line.” This meant, if the office had not closed at that end or there was nothing to prevent the operator there from receiving it. If there was anything which prevented the operator there from either receiving it or delivering it that night, the sender should have been notified, and, certainly, when the urgency of the message is considered. “It is the duty of the company in all eases where it is practicable to do so, to promptly inform the sender of a message that it cannot be delivered. While its failure to do so may not be negligence per se, it is clearly evidence of negligence. In many instances, by such a course, the damage could be greatly lessened, if not entirely avoided. A better address might be given, *118mutual friends might be communicated with, or even a letter might reach the addressee. In any event, the sender might be relieved from great anxiety, and would know what to expect. Moreover, it would tend to show diligence on the part of the company.” Hendricks v. Tel. Co., 126 N. C., 304. Applying that principle to this case, if the sender had been notified that the message could not be delivered, he could have communicated with Dr. Brookshire in some other way, as he afterwards did, and prevented the mental anxiety he suffered from the delay caused by the defendant’s negligence in failing to notify him. The plaintiff had the right to suppose that his message had been delivered, if the defendant performed its duty, and it was negligence not to inform him of the true situation. Shaw v. Tel. Co., 151 N. C., 638.
There is evidence in this case from which it can reasonably be inferred that the sending, operator was notified that the message had been received and would be delivered, though what he said to the sender was excluded by the court. I think there was sufficient evidence for the jury upon the question of negligence. Whether the period of the plaintiff’s mental suffering was long or short cannot affect his right to recover, but only the quantum of damages, and this was a question for the jury.
The opinion of Dr. Brookshire as to the condition of the plaintiff’s wife, when he arrived at their home, was relevant, and competent as corroborative and substantive testimony. The objection was based on the ground, I presume, that the plaintiff could not recover damages merely because his wife was ill. That is true; but the testimony was not offered for that purpose. It was relevant to prove that her condition was serious, if not critical, in order that the jury might infer therefrom that the plaintiff suffered mental anguish. It was this fact, coupled with the failure of the physician to come, that produced the mental suffering, and the doctor’s testimony was, therefore, but evidence of one of the substantive facts to be established. It was also corroborative of the plaintiff’s testimony as to his wife’s dangerous condition when he left her. It was just because she was so ill that he wanted the doctor as soon as he *119could come, and believing that be bad been duly notified, and not knowing wby be did not come, was wbat caused bis mental suffering.
There cannot, I tbink, be any doubt as to tbe character in which tbe defendant’s operator received tbe message at Bridge-water. ITe was acting as agent or operator for tbe defendant and tbe railroad company. Tbe message was transmitted by tbe defendant’s operator at Nebo, and tbe testimony of O. B. Patton, tbe operator at Bridgewater, shows that be was acting for tbe defendant. Tbe defendant, in its prayers for instruction, assumes that be was so acting, and we find none which disputes bis authority so to act. Such a point cannot be made on a motion to nonsuit when tbe evidence as to it was introduced by tbe defendant. We can consider only tbe evidence introduced by tbe plaintiff and so much of tbe defendant’s as is favorable to him. Tbe charge was clear and forceful and stated to tbe jury tbe real question presented in tbe ease. Tbe pivotal question was, Did tbe agent at Nebo notify tbe plaintiff that tbe message would be delivered that night? and this they answered against tbe defendant’s contention.